 INTL.LONGSHOREMEN'SUNION, LOCAL NO. 13International Longshoremen's and Warehousemen'sUnion,LocalNo. 13andHenry A. Gatlin andJames Phillips and Pacific Maritime Association,Intervenor.Cases 21-CB-3296 and 21-CB-3326June 10, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn October 29, 1969, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that the Respondent Union hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci=Sion.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief, and the Intervenor filed a brief in. support ofthe decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this proceeding, andhereby adopts the findings, conclusions,' andrecommendations except insofar as they are incon-sistentherewith.THE REMEDYThe Trial Examiner recommended that Respond-ent be ordered to bargain on request with the In-tervenor as to the number of applicants to be re-gistered as class B longshoremen. He also recom-mended that Respondent cease and desist fromcausing or attempting to cause warehousemen to begiven preferential hiring treatment. In the circum-stances of this case, we do not agree that either ofthese remedies is necessary or appropriate at thistime.There is no allegation in the complaint thatRespondent has unlawfully refused to bargain norcan it be said that the issue was fully litigated at the'Member Fanning joins in the findingof a violationherein solely on theground that the Union's unlawful conduct was related to union considera-tions,more specifically,the Union's practice in requiringapplicants forclass B registration to be sponsoredby classA union members discnmma-tonlyprecluded a class of employees-those unable to obtain such spon-sorship-from receiving employment through the Union's exclusive hiringhall bythe imposition of a union-onented criterion.See opinionsof Chair-221hearing.Moreover, we believe that part of theRecommended Order requiring Respondent tocease and desist from requiring sponsorship, whichwe shall adopt, effectively removes what has beenan impediment to the solution of the registrationproblem between the parties. With regard to thepreferential hiring of warehousemen, we again notetheabsence of a complaint allegation in thisrespect. Some evidence on the record tends toshowthatundercertaincircumstanceswarehousemen members of the Union are referredto longshore jobs prior to casual longshoremen.There is no probative evidence, however, that thepreferential referral of warehousemen is directly re-lated to the Union's unlawful sponsorship program.But we are not blind to the possibility of the utiliza-tion of various means to effectively preserve thepractice of sponsorship herein declared unlawful. Inview of this, we will frame an order broadlyproscribing any attempts to perpetuate this prac-tice.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,InternationalLongshoremen's andWare-housemen's Union, Local No. 13, Los Angeles,California, itsofficers,agents,and represent-atives, shall:1.Cease and desist from:(a)Requiringthat applicants for classB registra-tionstatuswith thehiringhall run by the Joint PortLaborRelationsCommittee be sponsored bylongshoremen withclassA registration status or bymembers of said Union.(b) In any othermannerattempting to perpetu-ate the practice of sponsorship by members as acondition of eligibility for referral to longshore-men's work.2.Take the following affirmative action to effec-tuate the policies of the Act.(a)Notify Pacific Maritime Association that itwill no longer insist upon sponsorship as a condi-tion for registrationas a class B longshoreman.(b) Post at its offices and meeting halls and atthe hiring halls operated by the Joint Port LaborRelations Committee copies of the attached noticemarked "Appendix."2 Copies of said notice, onforms provided by the Regional Director for Regionman McCulloch and Member Fanning inHughes Tool Company, 147NLRB1573;Miranda Fuel Co.,Inc.,140 NLRB 181Y In the event that this Order is enforced by a Judgmentof a UnitedStatesCourt of Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read "PostedPursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing anOrderof the National Labor Relations Board "183 NLRB No. 28 222DECISIONSOF NATIONAL21,afterbeingduly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 21,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the chance togive evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act, and has orderedus to post this nonce.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through arepresentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of thesethings.WE WILL NOT do anything that restrains orcoerces employees with respect to these rights.More specifically,WE WILL NOT require that applicants forclassB registrationstatus with the hiring hallrun by the Joint Port Labor Relations Commit-tee be sponsored by longshoremen with class Aregistration status or by members of Interna-tionalLongshoremen's and Warehousemen'sUnion, Local No. 13.WE WILL NOT attempt to perpetuate in anymannerthe practice of sponsorship by mem-bersof InternationalLongshoremen's andWarehousemen's Union, Local No. 13, as aLABOR RELATIONS BOARDconditionofeligibilityforreferraltolongshoremen's work.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION,LOCAL No. 13(LaborOrganization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, Eastern Columbia Building, 849South Broadway, Los Angeles, California, 90014,Telephone 213-688-5200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ,Trial Examiner: This casewas tried at Los Angeles, California, on August 21and 22, 1969.' The issues litigated were framed bya complaint dated May 16, as amended at the hear-ing, alleging violations of Section 8(b)(1)(A) and(2)of the National Labor Relations Act, asamended, and an answer dated June 6, as amendedat the hearing, filed by International Longshore-man's and Warehousemen's Union, Local No. 13,herein called Respondent, which admits some anddenies other factual allegations of the complaintbut denies that Respondent violated the Act. Thecomplaint was based on a charge and amendedcharge filed by Henry A. Gatlin on January 27 andMarch 18 in Case 21-CB-3296, and a charge andamended charge filed by James Phillips on March 3and 18 in Case 21-CB-3326. These cases wereconsolidated with the issuance of complaint. Allparties appeared at the hearing and were given fullopportunity to participate, to adduce relevantevidence, to examine and cross-examine witnesses,to argue orally, and to file briefs. Briefs, which havebeen carefully considered, were filed on behalf ofthe General Counsel, Respondent, and the PacificMaritime Association, who intervened at the com-mencement of the hearing.'All datesare in1969 unless otherwise specified INTL.LONGSHOREMEN'S UNION, LOCAL NO. 13223ISSUES1.Whether Respondent requires that in order toreceive class B registration, which is a preferredhiring status as a longshoreman, an applicant besponsored by a class A registrant or a member ofRespondent.2. If the answer to number 1 is in the affirmative,whether such a requirement violates Section8(b)(1)(A) and (2) of the Act.Upon the entire record2 of the case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE ASSOCIATIONPacificMaritime Association, herein called theAssociation, is a California Corporation with officesand places of business in Wilmington and San Fran-cisco,California. It is the collective-bargainingrepresentative on a multiemployer basis for variousemployers engaged in longshore and stevedoringoperations in the vicinity of Long Beach and LosAngeles, California, harbors, herein called the LosAngeles harborarea. In this capacity, the Associa-tionbargainswith the International Longshore-men's and Warehousemen's Union, herein calledthe International, which is the parent of Respond-ent and acts on behalf of itself and its locals. Theemployer-members of the Association annually per-form services valued in excess of $50,000 in thetransportation of goods and passengers between theState of California and other States and foreigncountries.The complaintalleges,the answer admits, and Ifind that the Association and its employer-membersare employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits, and Ifind that Respondent is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting With Regard to Job ReferralsThe Association, on behalf of its employer-mem-bers, and the International of its Longshore Locals,including Respondent, aie signatories to an out-standing collective-bargaining contract known asthe Pacific Coast Longshore Contract Document1966-71. The contract establishes various jointcommittees consisting of representatives of the em-ployer-membes of the Association and the Interna-tional andlocals.One of these committees, theJointCoast Labor Relations Committee, hereincalled the Coast Committee, has coastwide jurisic-tior to consider the issues that are presented to itunder the contract. The coast Committee hasspecific power to review decisions relative to theoperation of dispatching halls. The contract alsoestablishes a separate committee known as theJoint Port Labor Relations Committee for eachport affected by the contract. The Port committees,in which the representatives of Respondent and ofthe Association have equal voting power, are givencontrol of longshoremen registration lists of theFort. A port committee, subject to ultimate controlof the coast committee, has the power to make ad-ditions to or subtractions from the registeredlists asisnecessary and is required to maintain a list oflongshoremen showing their registration status. Thecontract also provides that the dispatching oflongshoremen shall be through the hallsmaintainedby the port committees and that longshoremen whoare not on a registered list shall not be dispatchedfrom the hall or employed by any employer whenthere is a man on the registered list who is availablefor work. The contract further provides that firstpreference in dispatch and employment shall begiven to fully registered longshoremen (known asclass A registrants), and that a second preferenceshall be given to limited registered longshoremen(knownas class B registrants). If all available classA and classB registrantsare referred, then otherlongshoremen(knownascasuals)canbedispatched. The dispatchers in the hall are, pur-suant to the contract, selected by the Unionthrough elections.As is required in the contract, the Associationand Respondent do maintain a joint port labor rela-tions committee for the Los Angeles harbor area.This committee, herein called the Port Committee,maintainsa central dispatching hall for the referralof longshoremen who are class A and classB regis-trants at 343 Broad Avenue, Wilmington, Califor-nia.At this dispatch hall, class A registrants arereferred first, class B registrants are dispatchedsecond, and warehousemen (where there is nowarehouse work available for them) are dispatchedthird.When there are more jobs than can filled bythe available class A and class B registrants andwarehousemen, referrals of casual longshoremenare made from a "casual hall" at a different loca-tion. The casuals are extra longshoremen who haveno priority in referrals.These findings are based on the uncontestedtestimony of Frank P. Aguilar, chief dispatcher forthe referral hall.Aguilar also credibly testifiedwithout contradiction that the warehousemen aremembers of Respondent who, when there isrThe record discloses a great number of errors in transcription Flow-resolution of the issues in this case, no action is taken with regard to theever, in the absence of a motion to correct the record and based on mytranscriptopinion that the errors are either self-correcting because of their context orRespondent in its brief statesthat G. C Exh I Iwas not received inthat they occur with regard to matters which are not necessary for theevidence As indicated at p 214,1122-23, that assertion is in error 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse work available for them, work for em-ployerswho are not covered by the contractbetween the Association and the Respondent. Thewarehousemen are both commercial and terminalwarehousemen. They have a union number thatbegins with TW. Warehousemen do "stuffing andstripping" (loading and unloading) of vans and con-tainers. However, Aguilar's testimony became con-fused with regard to the source of his authority torefer warehousemen for longshore work after "B"registrantsand beforecasuals.At one point hetestifiedthat"A" and "B" registrants weredispatchedpursuant to joint order but thatwarehousemen were dispatched on "unilateral"authority; that is, from orders that go back to theInternational, down to Respondent, and then to thehall.At another point he testified that he had adirective from the Coast Committee to refer thewarehousemen. In any event there appears to be noprovision in the contract for the referral ofwarehousemen.B. Sponsorship1.Those qualified to sponsorThe sponsorshiparrangementin effect in 1965was accurately described in a notice that wasposted in Respondent's hall at that time.3 It read inpart:NOTICE RE SPONSORING APPLICANTS FORLIMITED(CLASS "B") REGISTRATIONLONGSHOREMENOver the past years, men who obtained full(Class "A") registration in Los Angeles-LongBeach prior to March 8, 1951, and who hadsuch status on March 8, 1951, have had theopportunity to sponsor a man for limited(Class "B") registration as longmen in this portat times when additional men were being re-gistered.The conditions for eligibility of thesponsor were as follows:1.Persons eligible to sponsor are those whowere fully registered longshoremen in the Portof Los Angeles-Long Beach on March 8, 1951,and who at the time of sponsorship (a) are re-gistered as longshoremen or clerks or walkingbosses (including those on leave of absence oron military leave), or (b) are retired on anILWU-PMA pension from such employment.2.Such persons have the privilege of spon-soring oneotherwise successful applicant forlimited (Class "B") registration after March 8,1951.3.Anyone who has so sponsored previouslyhas exhausted his sponsorship privileges underthe sponsorship program; he cannot sponsorany applicant at any subsequent time. He haslost his privileges if he has sponsored an appli-cant for limited (Class "B") registration whowas registered on the basis of his sponsorship,even if the man so registered has since died,been deregistered for any reason, left the in-dustry, etc.4.Any person entitled to sponsor an appli-cant has not lost this privilege if he has spon-sored an applicant for limited (Class "B") re-gistrationwho was not registered (such as aman rejected by the Committee), or if he hassponsored only for full (Class "A") registra-tion.The Joint Coast LaborRelationsCommitteewishes to determine which men would still beeligibleto sponsor a man for registration underthe above rules.This is to give notice that no man shallhereafter have any opportuntiy to sponsor aman for longshore registration unless he files arequest to sponsor on or before July 1, 1965.Request shall be considered only if submittedby someone eligible under the above rules andonly if it is on the form that is prescribed and isfiled in triplicate within the time limit set forthabove.2.The meetings and the arbitrationAs indicated in the minutes of the meeting of thePort Committee dated March 3, 1966, the commit-tee agreed that there were 331 longshoremen withunused valid sponsorship privileges. The committeealso agreed to accept applications for class B regis-tration.On June 15, 1967, at a meeting of the Port Com-mittee,Respondentrejectedanassociationproposal that the Association pick 150 applicantsfor class B registration, the Respondent pick 150applicants, and that it be narrowed down betweenthem to 200. At that meeting, Jerry Plante, whowas then president of Respondent, stated thatRespondent would consider applicants only on thebasis of the San Pedro formula. Plante was askedwhat he meant by the San Pedro formula andPlante answered that it was sponsorship.4As indicated in the minutes of the meeting of theCoast Committee, dated January 11, 1968, the useof sponsorship as a criteria in considering applica-tions for class B registration in any port was out-lawed by the Coast Committee on November 23,1965. The minutes further indicate that the PortCommittee was instructed by the Coast CommitteetoproceedwithregistrationofclassBlongshoremen under the applicable rules.JThisfinding isbasedon the admissionof Curt Johnston, president ofRespondent Though Respondentdid not callany witnesses and rested onthe close of the GeneralCounsel'scase,Johnston did testifypursuant toRule 43(b) of the FederalRules of Civil Procedurewhen called as a witnessby the General Counsel'These findings are based on the uncontradicted testimony of Robert RMcLean, labor relations administrator for the Port Committee INTL.LONGSHOREMEN'S UNION,LOCAL NO. 13225Walter A. Niemand was a member of the As-sociation's labor relations department in 1968. Heprepared the Association's listof proposed class Bregistrants. The Association reviewed the applica-tions of 1,036 persons and used an eligibility systembased on such items as work and educationalbackground. The Association narrowed down thelist to 475 men. Niemand was present ata meetingof the Port Committee on February 2, 1968. Hecredibly testified the following incidents took place.President Jerry Plante, Secretary-Treasurer JackGodfrey,BusinessAgent Bill Rivera, and PeteVelasque, whose position with the Respondent, ifany, was unknown, were all spokesmen for Re-spondent. A Mr. MacEvoy, who was an area man-ager of the Association, said that it was his under-standing that the Respondent's membership hadvoted reuse of sponsorship. One of the four spokes-men for Respondent answered that that was theposition of the members and spoke of the San Pedroformula involving sponsorship. MacEvoy said theAssociation would be unable to go along. Anotherone of the spokesmen for Respondent said that theunion advisory committee would only be allowed tosubmit names of those men who had a sponsor andthey could not entertain individuals other thanthose.Respondent President Plante said thatRespondent felt that sponsorship was legal andcould be used in the selection of registrants.The dispute as to the registration of additionalclass B longshoremen was presented to ArbitratorGeorge Love who on March 10, 1968, issued adecision which in part found that Respondent wastrying to use sponsorship as a requirement in thejoint registration process and that such use of spon-sorship constituted a violation of the contract. Thearbitrator went on to order the Port Committee toregister 400 class B longshoremen without the useof sponsorship. The order called for the immediateregistration of 60 applicants who had been mutuallyagreed to in a special meeting of the Port Commit-tee in 1967, the interview of 186 applicants whoappeared on both the Association's and Respond-ent's lists, and the processing of an additionalgroup to total 400 class B longshoremen withoutresorting to any unilateral selection (sponsorship).At a meeting of the Port Committee on October2, 1968, Respondent submitted to the Association alist of 254 names with the demand that the personsnamed on the list be immediately registeredas classB longshoremen.' Next to each name on the list wasthe name of a sponsor. All of the sponsors weremembers of Respondent. Respondent admitted inits amended answer thatall classA registrants aremembers of Respondent. Although RespondentSRespondent argued at the hearing that the agency of Velasque had notbeen established and that the specific spokesman for Respondent had notbeen identified for each statement made In the circumstances of theseconversations,Ifind that statements made by any of the four spokesmenfor Respondent were binding on Respondent The president of the Union,as well as two other officials, were present at the meeting and they ineffect ratified any statements that Velasque may have made by not ques-President Johnston testified that anyone can recom-mend an applicant, he later admitted that in 1966the only persons who could make recommendationswere members of Respondent and that there hadbeen no changesince. I credit theadmission.Johnston further testified that the 1951 cutoffdate in the sponsorship system was used becausemany Negros had become members of Respondentduring the years I94h through 1951 and Respond-ent wanted them to have the same rights as othergroups. However, a comparison of the list of per-sons eligibleto sponsor as set forth in theminutesof the Port Committee meeting of March 3, 1966,with the names of the sponsors and applicants ac-tually presented by Respondent to the Associationon October 2, 1968, sheds much doubt of John-ston's credibility.Of the 254 names of sponsorscontained in Respondent's listof proposed regis-trants, only approximately 75 of the sponsors ap-peared on the list of those who were eligible tosponsor. Thus it appears that Respondent is at-tempting to use a much broader system of sponsor-ship than would be indicated by eligibility standardsset up by Respondent.As reflected in the minutes of the meeting of thePort Committee dated October 9, 1968, on thatdate the Association proposed that the committeeabide by the Coast Committee'sminutesand the ar-bitrator'sawardand , register400classBlongshoremen without regard to sponsorship. TheRespondent took the proposal under advisement.Since that time there has been no registration ofclass B longshoremen.Respondent President Johnston testified withoutcontradiction that Respondent and the Associationhad discussed the registration of 400 additionalclass B longshoremen if a container freight agree-ment was reached, but such an agreement had notbeen arrived at. The container agreement was todeal with the stuffing and stripping of packing andunpacking of containers.3.The application of James PhillipsJames Phillips wasa casuallongshoreman whofilled out an application for class B registration inJune 1967. On February 20, 1969, he had a conver-sationwith Respondent Secretary-Treasurer JohnGodfrey about that application. Arthur Miller,another casual longshoreman, was also present.Miller started the conversation by telling Godfreythat he had a sponsor available, a longshoremannamed Luther Anderson. Godfrey told him thatAnderson could not sponsor him as Anderson hadalready sponsored someone else. Phillips thentioning such statements.Respondent President Plante'sremark thatsponsorship was lawful made it clear what Respondent's position was.Respondent PresidentCurt Johnstontestified that the list was supposedto have contained 186 names but that the others were added accidentally.The minutesof the October 9, 1968,meeting of the Port Committee alsoindicatethat the Unionintended the list to contain 186 names and that anew list would be submitted 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Godfrey what consideration would be givento his (Phillips') application. Godfrey asked if hehad a sponsor and Phillips answered that he didn'tknow he needed one.Godfrey replied, "everybodyknows you have to have a sponsor.... You don'thave a sponsorso I can't very well tell you what todo about it, but there will be some applications outin the near future. I can't say when, but you betterfillout one and get a sponsor in the meantime."Thereafter, applications were distributed for mem-bership in the Union as terminal warehousemen butnone were made available for application for classB registration.'4.Conclusions as to the sponsorship practiceI conclude from the above findings that Respond-ent, in the selection of class B registrants, hasrequired and continues to require applicants to besponsored by class A longshoremen or members ofRespondent, as alleged in the complaint. As alreadynoted, Respondent in its amended answer admittedthat all class A longshoremen were members ofRespondent.Respondent contends that the complaint must bedismissed under Section 10(b) of the Act becausethe allegedly unlawful conduct occurred more than6 months before the filing of a charge. I find this al-legation without substance. Godfrey's statements toPhillips and Miller, as set forth above, establish thatasof February 20, 1969, Respondent requiredsponsorship. That date would clearly be within thetimely period for the filing of the charges. It is alsoclear that events occurring prior to the 10(b)period may be considered as background to givemeaningtoa subsequent event. SeeHoustonMaritime Association, Inc.,168NLRB 615 andcases cited therein.Consideration must now be given to the questionof whether such a sponsorship requirement violatedthe Act.C. Analysis and Conclusions1.The duty offair representationa.The evolutionof the doctrineThe duty of fair representation was first enun-ciated by the United States Supreme Court in a1944 case ofSteele v. Louisville and NashvilleRail-road Company,323 U.S. 192, which arose underthe Railway Labor Act. In that case a union whichhad, pursuant to that act, authority to bargain asthe exclusive representative of a class of railwayemployees took action to prevent Negroes fromholding certain jobs. The Supreme Court held, insubstance, that the same statute which gave theunion the right to act as the exclusive bargainingagent for all members of the craft inherentlyrequired the union to represent nonunion orminority members in the craft fairly, impartially,and in good faith. The Court found that the usualjudicial remedies of injunction and damages wereappropriate for a breach of such a duty.'InFord Motor Co. v. Huffman,345 U.S. 330(1953), the United States Supreme Court appliedthe same logic to a union whose status as an exclu-sive bargaining agent derived from the NationalLabor Relations Act. In that case the Court lookedinto the union's handling of the seniority of return-ing veterans and set forth the criteria that a unionmust follow, saying "a wide range of reasonablenessmust be allowed a statutory bargaining representa-tive in serving the unit it represents, subject alwaysto complete good faith and honesty of purpose inthe exercise of its discretion." cf.InternationalTypographicalUnion,ColumbusTypographicalUnion No. 5, AFL-CIO The Dispatch Printing Co.,177 NLRB 855.The Supreme Court reiterated this concept offair representation as applied to a union whoseauthority stems from the National Labor RelationsAct in the case ofHumphrey v. Moore,375 U.S.335 (1964). In that case the union had integratedseniority lists and an action for breach of contracthad been brought under Section 301 of the Act.The Court said: "By choosing to integrate senioritylistsbased upon length of service at either com-pany, the union acted upon wholly relevant con-siderations.not upon capricious or arbitrary fac-tors. The evidence shows no breach by the union ofits duty of fair representation."Though all of the Supreme Court cases citedabove held that a unicn which exercises authorityas an exclusive bargaining agent pursuant to statutehas a concomitant duty to represent fairly all of theemployees for whom it bargains, none of them dealtwith the question whether a breach of that duty vio-lated any of the unfair labor practice sections of theAct. The Board addressed itself to this question inMiranda Fuel Company, Inc.,140 NLRB181, en-forcement denied 326 F.2d 172 (C.A. 2). In thatcasethe Board found that a union caused an em-ployer to reduce an employee's seniority status in amanner that violated their collective-bargainingcontract. The Board held that the duty of a statuto-ry representative to represent all employees in thebargainingunit had to be viewed in the context of'These findings are based on the credited testimony of Phillips As notedabove, Respondent did not call any witnesses and Godfrey did not take thestand.Arthur Miller also testified as to what was said at this conversationand in general terms corroborated Phillips' testimony concerning the needfor a sponsor However,Miller was an extremely confused witness and myobservation of him as he testified leads me to the conclusion that he wasnot aware of the distinction between registration as a class B longshoremanand an application for membership in Respondent as a terminalwarehouseman Subsequent to this conversation Miller was admitted tomembershipin the Unionas a terminal warehouseman and since that timehe has been dispatched on a regular basisfor longshoreman's work' In the same vein seeTunstallv. Brotherhood of Locomotive Firemen andEngmemen,323 U S 210 INTL.LONGSHOREMEN'S UNION,LOCAL NO. 13the right guaranteed employees by Section 7 of theAct "to bargain collectively through representativesof their own choosing." The Board then held:Section 7 thus gives employees the right to befree from unfair or irrelevant or invidioustreatment by their exclusive bargaining agentinmatters affecting their employment. Thisright of employees is a statutory limitation onstatutory bargaining representatives, and weconclude that Section 8(b)( I )(A) of the Actaccordinglyprohibitslabororganizations,when acting in a statutory representativecapacity, from taking action against any em-ployee upon considerations or classificationswhich are irrelevant, invidious, or unfair.The Board further held that a union violated Sec-tion8(b)(2) of the Act where its failure torepresent employees fairly adversely affected theemployment status of an employee, saying-. . : we further conclude that a statutory bar-gaining representative and an employer alsorespectivelyviolateSection8(b)(2)and8(a)(3)when, for arbitrary or irrelevantreasons or upon a basis of an unfair classifica-tion, the union attempts to cause or does causean employer to derogate the employmentstatus of an employee.Inessence the Board held that where a unioncauses anemployer to adversely affect an em-ployee's employment status in such a manner thatno legitimate employer or union purpose is served,that the forseeable result in an unlawful encourage-ment of union membership. Thus, where an em-ployer bows to a union demand that an employee'semployment status be derogated, and that demandserves no legitimate employer or union purpose andis therefore invidious and unfair, the employer hasdiscriminated in regard to hire or tenure of employ-ment or terms and conditions of employment and inthe process has encouraged membership in a labororganization within the meaning of Section 8(a)(3)of the Act. It is a violation of 8(b)(2) of the Act fora union to attempt to cause an employer to dis-criminate against an employee in violation of Sec-tion 8(a)(3), whether or not that attempt is suc-cessful.In theMirandacase the Board found that theunion did violate 8(b)(1)(A) and (2) of the Actand that the employer violatedSection 8(a)(1),and(3). Though the Court of Appeals for the SecondCircuit refused to enforce theMirandadecision, amajority of that court did not rule on the questionwhether a breach of the duty of fair representationwas an unfair labor practice.The Board has consistently followed the doctrinethat it laid down in itsMinandadecision. InHuges9 Though in both these cases the Board found that the union violated8(b)(3) of theAct, no consideration will be given in this decision towhether a failure of a union to a fairly represent employees constitutes anunlawful refusal to bargainThere isno such allegation in the complaint. Inaddition seeHouston Maritime Association,Inc, supra,where the Boarddid not adopt the TrialExaminer's alternate conclusion that a breach of the227Tool Company,147 NLRB 1573, if held that aunion's refusal to entertainthe grievanceof an em-ployee because of that employee's race wasa viola-tionof Section 8(b)(1)(A), (2), and (3) of the Act.InLocal 1367,InternationalLongshoremen's As-sociation, AFL-CIO (Galveston Maritime Associa-tion),148 NLRB 897, enfd. 368 F.2d 1010 (C.A.5), it held that union-inspired work quotas based onrace violated Section 8(b)(1 )(A), (2), and (3) ofthe Act.'InLocal Union No. 12, United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO(Goodyear),150 NLRB 312, enfd. 368 F.2d 12(C.A. 5), the Bard continued to follow itsMirandadoctrine and found that a union violated Section8(b)(1)(A), (2), and (3) of the Act by failing toprocess grievances relating to plant facilities whichwere segregated on the basis of race. In enforcingthe Board's order the Fifth Circuit Court of Ap-peals agreed that a breach of a union's duty of fairrepresentation did constitute an unfair labor prac-tice under the Act.The Board has also held that a union's breach ofthe duty of fair representation as applied to theoperation of hiring halls constitutes violations ofSection 8(b)(1)(A) and (2) of the Act. InCargoHandlers, Inc.,159 NLRB 321, the Board foundthat a union violated Section 8(b)( I )(A) and (2) ofthe Act byrunning itshiring hall in such a way thatNegroes were discriminatedagainst.InHoustonMaritimeAssociation,Inc.,supra,theBoardsimilarly found a violation of 8(b)(1)(A) and (2) ofthe Act where a union refused to take all registra-tions at its hiring hall in order to prevent Negroesfrom using the hall. In effect the union had createda pool of white employees with preferred status.Even though this "freeze" on registration had\begun more than 6 months prior to filing of thecharge, the Board held that theunionhad withinthe 10(b) period breached its duty of fair represen-tation and therefore violated Section 8(b)(I )(A)and (2) of the Act. In reaching this conclusion, theBoard specifically held that the obligation of fairrepresentation extended to applicants for employ-ment.'0Though the Supreme Courthas not asyet specifi-cally ruled on the question of whethera union'sbreach of the duty of fair representation constitutesa violation of the unfair labor practice sections ofthe Act, the high Court's languagein the case ofVaca v. Sipes,386 U.S. 171 (1967) indicates thattheMirandadoctrineis in tunewith the Court'sthinking. The Vaca case presented a preemptionquestion where state courts had asserted jurisdic-tion overa union'sallegedly arbitrary failure toprocess a grievance to arbitration. The high Courtunion'sduty offair representation violated Section8(b)(3) of the Act,holding that it was unnecessary to consider and decide that question for thepurpose of arriving at a decision in that case10 It has long been established that applicants for employment are en-titled to the protections of the Act.Phelps Dodge Corp. v. N.LR.B ,313 U.S. 177427-258 O-LT - 74 - 16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDfound that the state courts did have concurrent ju-risdiction but that a failure to represent fairly hadnot been proved. In reaching this conclusion theCourt reviewed the history of theMirandadoctrinein detail, tying that doctrine into the flow of casesdealing with the duty of fair representation whichstarted under the Railway Labor Act. Rather thanindicating disagreement with the Board,the Courtcommented on the failure of the Board to adopt aMirandadoctrine at an earlier date by referring to"the NLRB's tardy assumption of jurisdiction in thecases...."b.The criteria to be applied and conclusionsThe cases cited above all used language such as"unfair," "invidious," or "arbitrary" in describingthe type of union conduct which was to be limited.Equally broad language is used in describing the ex-tensive area of discretion that a union has in per-forming its legitimate functions.In essence, theunion's actions with regard to employees on whosebehalf it bargains must bear a reasonable relation-ship to its function as either the bargaining agent oras a labor organization. Under theMirandacase nosuch reasonable relationship is present when aunion causes an employee's seniority to be reducedin violation of a contract. Under many of the othercases cited no such reasonable relationship is ex-istent where a union uses racial criteria to affectemployment status. The question presented in thiscase is whether such a reasonable relationship ex-istswhere a union requires a system of sponsorshipas set forth above.The sponsorship system results in two classes ofapplicants for employment. There are those appli-cants who know a class A registrant, all of whomare members of a union, who are willing to act assponsors and those applicants who do not knowsuch persons. A sponsorship system has more thering of an archaic social club than of a labor or-ganization. The labor organization is an importantinstitutionwithin our society that has substantialpowers that affect the economic well being of theemployees that it represents. These powers aresanctioned by a statute and thereis anobligation asdescribed in many of the cases cited above forlabororganizations to exercise these powersresponsibly. Respondent, by giving access to work(registration) to some applicants because they hap-pen to know a union member and by denying suchaccess to others because they had not had the occa-sion to meet a union member who would sponsorthem, is patently classifying applicants on an ar-bitrary basis. As noted above, Respondent did notcall any witnesses and the only evidence attemptingto justify the use of the sponsorship system is thatof Respondent President Johnston who testifiedunderRule 43(b) of the FRCP when called by theGeneral Counsel. Johnston's assertion that thesponsorship system was preserved in limited formso as to give certain employees,a large percentageof whom were Negroes, the same rights that otherunion members had enjoyed,has a very hollowring.As indicated above,the group of class A regis-trants who were eligible to sponsor under Respond-ent's own interpretation of the sponsorship systemwere not in large measure the same group whowere actually used for sponsors in the last list of ap-plicants given to the Association by Respondent.Johnston seems to imply that the use of sponsorshipby Negroes will cause other Negroes to becomeclass B registrants.However,this is not a case ofunion-caused preferential hiring of Negroes and thesocial and legal implications of such a defensetherefore need not be considered.Johnston's in-nuendoes in his testimony in this direction are sovague that they cannot support any findings of fact.In short there is no showing that the sponsorshipsystem has anything to do with any racial problem.Respondent offers no other evidence which evenremotely ties in the sponsorship requirements toany legitimate function that it has as a bargainingrepresentative or labor organization.I find the sponsorship system as described aboveto be arbitrary and unfair.Respondent has the dutyto refrain from such conduct where it adversely af-fects the employment status of employees and ap-plicants for employment on whose behalf it bar-gains.In these circumstances I find that Respond-ent's requirement that the sponsorship system beused violates Section8(b)(1)(A) and (2) of the Act.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the Associ-ation's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent requires appli-cants for class B registration with the hiring hall besponsored by class A registrants or members ofRespondent, and having further found that suchsponsorship system is in violation of Section8(b)(1)(A) and 8(b)(2) of the Act, I shall recom-mend that Respondent cease and desist fromrequiring the use of the sponsorship system. INTL.LONGSHOREMEN'SUNION, LOCAL NO. 13It is axiomatic that remedies for unfair laborpractices must be tailored to correct in a meaning-ful way the effects of the unlawful activity.In somesituations a cessation of the unlawful practice is suf-ficient, but the pragmatic facts of each individualcase must be considered. I have found that Respond-ent has unlawfully refused to consider for registra-tion any unsponsored applicant. However, I cannotdetermine from an evaluation of the record howmany applicants would have been registered or whothose registrants would have been if the unfairlabor practice had not occurred. Any attempt tosupply the number or names would be pure conjec-ture. An arbititrator on March 10, 1968, concludedthat 400 applicants should be registered. However,he was not dealing with an unfair labor practiceproblem. The number of class B registrants is amatter which should be decided in collective bar-gaining between Respondent and the Association orthrough machinery set up by them. Though there isno allegation in the complaint that Respondent hasunlawfully refused to bargain, I believe that any ef-fective remedy for the unlawful sponsorship systemwould require that Respondent be ordered to bar-gain upon request with the Association as to thenumber of applicants to be registeredas class Blongshoremen and, if an agreement is reached onthatissue,to proceed with the registration on anondiscriminatory basis without the use of sponsor-ship.I shall so recommend.However, even this remedy will not adequatelyremedy the unfair practice.Bargainingas to thenumber of class B registrants that are needed onthe longshore must take into consideration theamount of work that is available. Respondent hassucceded in bending the hiring hall operation sothat from its point of view no additional registrantsareneeded.The uncontroverted evidence "establishes that warehousemen who are members ofRespondent are referred for work from the hiringhallafter class B registrants and before casuallongshoremen. Though this preferential treatmentof warehousemen is not alleged in the complaintnor found by me in this decision to be a violation of229theAct,continuationof this practice placesRespondent in a position where it can indefinitelycontinue to bar nonsponsored applicants from re-gistration. It is unlikely that any nonsponsored ap-plicantswill ever receive registration as class Blongshoremen while union member warehousemenare freely used as an extension to currently re-gistered class B longshoremen's hiring list. The useof the warehousemen in this way is not sanctionedby the contract and Respondent did not come for-ward with any explanation of its actions. Thispreference afforded warehousemen prevents theremedy from being effective and therefore I shallrecommend that Respondent cease and desist fromcausing or attempting to cause warehousemen to begiven preferential hiring treatment. If the individualwarehousemen who want to work as longshoremencan meet nondiscriminatory standards, they canapply for class B registration along with the otherapplicants. If these warehousemen are not selectedas class B registrants,they can be treated upon anondiscriminatory basis the same as any casuallongshoremen.Upon the basis of the foregoing findings of factand the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.The Association and its employer-membersare engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section2(5) of the Act.3.By requiring that applicants for registration asclass B longshoremenbe sponsored by class A re-gistrants or members of Respondent,Respondentviolated Section 8(b)(I)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publica-tion.]" Based on the testimony of Frank Aguilar,the chief dispatcher of thehiring hall and an elected official of Respondent.